Citation Nr: 0943690	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
to October 1979 and from December 1990 to April 1991, with 
additional service in the Mississippi Army National Guard 
from May 1979 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  On remand, the RO/AMC 
must obtain the Veteran's outstanding National Guard 
personnel records, including complete retirement points 
history.  The RO/AMC also must attempt to obtain his 
outstanding private treatment records.

The Veteran contends he has tinnitus due to acoustic trauma 
sustained during fire drill exercises at monthly trainings in 
the National Guard, as well as from the accumulation of sweat 
and dust in his ears during those training exercises.  
A review of his National Guard records shows he was diagnosed 
and treated for tinnitus (ringing in his ears) in July 1996.  
The tinnitus was noted to have been incurred in the line of 
duty, but there was no indication of whether the relevant 
dates of service were during a period of active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA).

The Veteran's National Guard records for that month state the 
tinnitus was due to disease (specifically, elevated blood 
pressure), rather than an acoustical injury of the type 
alleged to have occurred in training.

The Veteran attributes his diabetes to eating military food 
while in the National Guard.  He also testified that he 
developed diabetes in the course of performing National Guard 
weekend drills.  Recent private treatment records confirm he 
is diabetic, but there is no indication of the etiology of 
this condition, including specifically in terms of whether it 
began during his service or is attributable to his service.  
The first mention of diabetes in his claims file is in his 
National Guard treatment records dated in 1999.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) 
(2009).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from injury (but not disease) incurred in the 
line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. 
§ 3.6(a), (d).  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty or 
ACDUTRA or from injury (but not disease) incurred or 
aggravated while performing INACDUTRA.  Id.  See also 
38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  ACDUTRA includes full time duty performed 
by members of the Armed Forces Reserves or the National Guard 
of any state.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or National Guard of any state.  38 C.F.R. § 3.6(d).

Here, with regard to the Veteran's ACDUTRA/INACDUTRA National 
Guard records, VA must attempt to obtain records from a 
Federal department agency until it is reasonably certain the 
records do not exist or that any further efforts to obtain 
the records would be futile.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1) (2009).  If VA 
determines that continued searching would be futile, then VA 
must provide the claimant an explanation of how service 
records are maintained, why the search that was undertaken 
constitutes a reasonably exhaustive search, and why further 
efforts (e.g., inquiries directed to the named facilities, if 
they are still operational) are not justified.  
See Godwin v. Derwinski, 1 Vet App. 419, 425 (1991).

Unfortunately, the exact dates the Veteran served on ACDUTRA 
or INACDUTRA while in the Mississippi Army National Guard 
remain unclear.  Some of his personnel records are available, 
including Retirement Points' supplemental statements.  
However, his Retirement History Points are only specified by 
date starting around the year 2000 onwards.  Indeed, these 
records appear to be incomplete, so the RO/AMC must verify 
that all available personnel records concerning his service 
in the reserves are on file for consideration in this appeal.  
VA has thus far failed to satisfy its duty to assist him with 
his claims by not verifying his specific periods of ACDUTRA 
and INACDUTRA, especially including his retirement history 
points' records during the 1990s.  So, on remand, the RO/AMC 
must attempt to ascertain these specific dates.

In addition, the Board also finds it necessary to remand to 
obtain the Veteran's outstanding private treatment records.  
During his September 2008 Travel Board hearing, the Veteran 
and his representative indicated the Veteran was treated for 
diabetes in the early 1990s at a private hospital - 
reportedly Forrest General Hospital in Hattiesburg, near the 
Camp Shelby National Guard installation.  That treatment is 
potentially concurrent with his dates of ACDUTRA or 
INACDUTRA, which could further support his claim.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA 
is required to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2009).  


If after making such reasonable efforts VA is unable to 
obtain all of the relevant records sought, VA must so notify 
the claimant.  Id.  This notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim.  Id.  
VA regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  
38 C.F.R. § 3.159(c)(1) (2009).

Unfortunately, however, it does not appear the RO has 
attempted to obtain the treatment records identified by the 
Veteran during his Travel Board hearing, even though they are 
pertinent to his claim for service connection.  So attempts 
must be made to obtain these treatment records before 
deciding this appeal, to comply with the duty to assist.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC) as well as any other 
appropriate State or Federal agency, 
and obtain documented verification of the 
exact dates the Veteran was on ACDUTRA and 
INACDUTRA in the Mississippi Army National 
Guard.  

Also request and obtain copies of the 
Veteran's service personnel records for all 
periods of ACDUTRA and INACDUTRA.  If no such 
service personnel records can be found, or if 
they have been destroyed, ask for specific 
documented confirmation of that fact.  If it 
is reasonably certain these records do not 
exist or that any further efforts to obtain 
them would be futile, provide the Veteran 
appropriate notice of this.  
38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.	Contact the Veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA to 
obtain the medical treatment records from 
Forrest General Hospital and any other 
outstanding private treatment records.  Ask 
that he assist in obtaining these records by 
providing the relevant dates of treatment, 
names of the treating physicians, phone 
numbers and addresses, or by himself providing 
these treatment records if, for example, he 
has them in his personal possession.  If he 
provides a completed release form authorizing 
VA to obtain these confidential treatment 
records, then attempt to obtain them with at 
least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) (2009).

3.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


